937 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bernard D'AMBROSI, Plaintiff,v.UNITED STATES of America, Defendant-Appellee,Robert A. Frank, Counterclaim Defendant,Michael L. Mogul, Attorney-Appellant.Bernard D'AMBROSI, Plaintiff,v.UNITED STATES of America, Defendant-Appellee,Robert A. Frank, Counterclaim Defendant-Appellant.
Nos. 91-3420, 91-3421.
United States Court of Appeals, Sixth Circuit.
July 18, 1991.

1
Before KEITH, Circuit Judge, WELLFORD, Senior Circuit Judge, and GADOLA, District Judge*.

ORDER

2
Defendant Frank (Case No. 91-3421) and his attorney Mogul (Case No. 91-3420) appeal from the April 24, 1991 order granting summary judgment against Frank for a tax assessment.  The order states that it is a final judgment but does not include a proper Fed.R.Civ.P. 54(b) certification.  Frank and Mogul now seek dismissal of their appeals for lack of jurisdiction with leave to refile.  The government does not oppose the motions to dismiss.


3
On May 15, 1991, the district court entered a Stipulate Dismissal of the remaining claims in the action.  Frank and Mogul filed a joint notice of appeal from the May 15, 1991 dismissal, which is pending as Case No. 91-3529.


4
It therefore is ORDERED that the motions to dismiss in Cases Nos. 91-3420 and 91-3421 are granted.



*
 The Honorable Paul V. Gadola, U.S. District Judge for the Eastern District of Michigan, sitting by designation